Citation Nr: 0936072	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  97-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to higher initial disability evaluations for 
hemorrhoids than 10 percent from October 8, 1997 through 
October 14, 1998, 20 percent from December 1, 1998 through 
September 6, 1999, 10 percent from November 1, 1999 through 
November 13, 2005, and 20 percent beginning on November 14, 
2005.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Whether new and material evidence has been received to 
reopen service connection for a right shoulder disorder.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


(The issues of entitlement to an evaluation in excess of 10 
percent for patellofemoral syndrome and patellar tendonitis 
of the right knee, entitlement to a compensable evaluation 
for costochondritis, and entitlement to service connection 
for a psychiatric disorder as secondary to the service-
connected right knee disorder and costochondritis are 
addressed in a separate and simultaneously-issued Board 
decision, as the Veteran has different representation for 
those claims.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
November 1989.  He also served from November 1989 to June 
1992, but his discharge for this time period was determined 
by an unappealed December 1993 administrative decision to 
have been under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and June 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York. 

The claim for higher initial evaluations for hemorrhoids was 
denied by the Board in March 2003.  This decision was vacated 
pursuant to a January 2005 joint motion and order of the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board subsequently remanded this case in November 
2006.  As indicated above, the assigned ratings have been 
staged at multiple intervals during the pendency of this 
appeal, with temporary total ratings under 38 C.F.R. § 4.30 
(2008) assigned from October 15, 1998 until December 1, 1998 
and from September 7, 1999 until November 1, 1999.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  In the November 2006 
remand, the Board requested that the Veteran be sent a 
release form for a January 2001 colonoscopy report from Erie 
County Medical Center.  The Board also ordered that, if the 
Veteran returned the completed form, the corresponding 
records should be requested.

In December 2006, release forms for treatment at the Erie 
County Medical Center between September 1999 and 2004, as 
well as a release form for treatment from the same doctor at 
Buffalo General Hospital in 2003 and 2004, were received; 
however, it does not appear that any action has been taken to 
obtain evidence from these facilities to date.  To that 
extent, the development requested upon remand has not been 
accomplished, and a further remand is needed.  See 38 C.F.R. 
§ 19.9 (2008).

Additionally, the claims of entitlement to service connection 
for pseudofolliculitis barbae, whether new and material 
evidence has been received to reopen a claim for service 
connection for a right shoulder disorder, and entitlement to 
TDIU were denied in a June 2008 rating decision.  The Veteran 
submitted a Notice of Disagreement with this decision in July 
2008, but the record does not reflect that he has been 
furnished with a Statement of the Case to date.  As such, it 
is incumbent upon the RO to issue a Statement of the Case 
addressing the individual unemployability (TDIU) issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. 
§ 19.26 (2008).

Accordingly, the above-listed four issues are REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be sent release 
forms for treatment from the Erie County 
Medical Center and Buffalo General 
Hospital, and he should be requested to 
complete these forms for the periods at 
which he was treated at these facilities.  
If completed release forms are obtained, 
these facilities must be contacted, and 
all records released from these 
facilities must be added to the claims 
file.  If no records are available, 
documentation to that effect must be 
included in the claims file.

2.  Then, the claim for higher initial 
evaluations for hemorrhoids must be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the Veteran, he and his 
representative (DAV) should be furnished 
with a Supplemental Statement of the 
Case, and should be given an opportunity 
to respond before the case is returned to 
the Board.

3.  The Veteran and his DAV 
representative must also be furnished 
with a Statement of the Case addressing 
the issues of entitlement to service 
connection for pseudofolliculitis barbae, 
whether new and material evidence has 
been received to reopen a claim for 
service connection for a right shoulder 
disorder, and entitlement to TDIU.  

The Veteran has the right to submit additional evidence and 
argument on these matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

